DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the plurality of connection lines" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, it will be assumed that this was intended to refer to the connecting devices.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Oehring et al. (US Patent Application Publication No. 2017/0145918) in view of Kaminsky (US Patent Application Publication No. 2012/0085079).
In reference to claim 1, Oehring discloses a gas source system for supplying gas to a plurality of turbine engines 224 by fracturing manifold equipment (Fig. 2), comprising an gas supply device 202, an gas delivery manifold (Fig. 2, the conduits extending from filtration 222 to turbines 224), a filtering device 222, and a plurality of connecting devices (Fig. 2, no connecting devices are explicitly shown, but something constituting a connecting device inherently must exist between turbines 224 and the conduits feeding into the turbines), wherein:
the gas delivery manifold, the filtering device 222 are integrated on the fracturing manifold equipment (Fig. 2);
the gas supply device 202 is connected to the gas delivery manifold through the filtering device 222 (Fig. 2);
the gas delivery manifold supplies gas to the plurality of turbine engines 224 through the plurality of connecting devices in parallel (Fig. 2).
Oehring fails to disclose a gas detecting system.
Kaminsky discloses that a gas detecting system 218 (par. 0082, “automatic gas chromatography analyzers”) can be provided to determine the composition of a gas prior to the gas being used to generate power (Fig. 2).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a gas detecting system integrated into the fracturing manifold equipment so that the composition of the gas can be determined.
In reference to claim 9, Oehring discloses that the filtering device 222 is disposed away from higher-pressure regions of the plurality of turbine engines 224 (Fig. 2).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Oehring et al. (US Patent Application Publication No. 2017/0145918) in view of Kaminsky (US Patent Application Publication No. 2012/0085079) as applied to claim 1 above, and further in view of Gay et al. (US Patent Application Publication No. 2016/0032702).
In reference to claim 2, Oehring fails to disclose a guard, the guard being integrated on the fracturing manifold equipment and being used to isolate the gas delivery manifold from the fracturing manifold on the fracturing manifold equipment.
Gay discloses a guard (par. 0037, “a physical enclosure to protect the components from the weather and environment”), the guard being integrated on the fracturing manifold equipment (par. 0037, Fig. 8) and being used to isolate the gas delivery manifold from the fracturing manifold on the fracturing manifold equipment (par. 0037, the enclosure isolates the fracturing manifold system 82 from everything else).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to provide a guard to isolate the fracturing manifold system from other components to ensure that the fracturing manifold is not damaged.
In reference to claim 3, Gay discloses an enclosure (par. 0037) that constitutes “an isolating board”.
In reference to claim 4, Gay doesn’t disclose a material for the guard/enclosure (par. 0037).  However, the examiner takes Official Notice that steel is well known for use in constructing enclosures.  It would have been obvious to a person having ordinary skill in the art before the effective filing date to construct the enclosure/guard out of steel as steel is known to be effective for this purpose.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Oehring et al. (US Patent Application Publication No. 2017/0145918) in view of Kaminsky (US Patent Application Publication No. 2012/0085079) as applied to claim 1 above, and further in view of Minto et al. (US Patent Application Publication No. 2015/0204239).
In reference to claim 5, Oehring and Kaminsky fail to disclose that the gas detecting system comprises a laser gas detecting system.
Minto discloses a laser gas detecting system (par. 0069).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a laser gas detection system in place of the gas detection system disclosed by Kaminsky as it amounts to a substitution of known equivalents to perform the same function, which is in this case to detect gas composition.

Claims 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Oehring et al. (US Patent Application Publication No. 2017/0145918) in view of Kaminsky (US Patent Application Publication No. 2012/0085079) as applied to claim 1 above, and further in view of Lawson (US Patent Application Publication No. 2021/0223801).
In reference to claim 8, Oehring fails to disclose that each of the plurality of connecting device comprises a connecting pipeline, a valve and a quick-connect interface, the valve being used for the on-off of gas supply of the connecting pipeline, and the quick-connect interface being used for the fast connection between the connecting pipeline and one of the plurality of turbine engines.
Lawson discloses connecting device comprises a connecting pipeline 106, a valve 110 and a quick-connect interface (par. 0124).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a quick-connect interface on a pipeline so that that pipeline can be quickly connected or disconnected as needed; and to include a valve on a pipeline to relieve pressure and turn off the gas supply should it rise to a dangerous level.
In reference to claim 10, Oehring discloses purging the manifold of gas (par. 0042) but not that the connecting devices comprise an additional multi-functional pipeline connected thereof for purging the fracturing manifold equipment between operations of the gas source system.
Lawson discloses a connecting device comprising a multi-functional pipeline 106 with a relief valve 110 (Fig. 1, par. 0074) for urging the fracturing manifold equipment.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a multi-functional pipeline for purging the fracturing manifold equipment between operations of the gas source system so that gas can be purged when necessary.
In reference to claim 11, Oehring fails to disclose that each of the at least one of the plurality of connection lines may further comprise a one-way valve configured to forbid of back flow of gas into the gas suppl device and to facilitate the purging of the fracturing manifold equipment between operations of the gas source system.
Lawson discloses including check valves with the connecting devices (par. 0118).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a check valve to ensure that fluid only flows in the intended direction.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,830,032.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference patent entirely anticipate the claims of the present invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Christinzio et al. (US Patent Application Publication No. 2021/0198993) discloses a guard wall 502 around a fracturing fluid flowpath; Yeung et al. (US Patent No. 10,961,908) discloses a guard wall 32 around a turbine engine 16 (Fig. 3); Zornes (US Patent Application Publication No. 2011/0290483) discloses a manifold 13 for providing gas to a turbine 1 (Fig. 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303. The examiner can normally be reached Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



12/7/22